Anthony M. Livoti, J.
In this proceeding before the court, petitioners seek to invalidate the petition designating respondents as candidates for the Democratic party positions of Assembly District leaders, male and female, and of members of the Democratic County Committee, male and female, for the Seventh Assembly District, Part B, County of Queens, State of New York.
Petitioners allege that the respondents’ petition, filed with the New York City Board of Elections, does not contain sufficient valid signatures for the party positions, as required pursuant to the provisions of the Election Law, in that many of the signers are not registered voters, that many are not duly enrolled members of the Democratic party, that proper addresses are not specified, that alterations and corrections were made without the authorization of the signer or subscribing witness, that many of the signatures appearing on said petition were not personally affixed thereto by the persons whose names appear thereon and are not genuine.
Petitioners seek to have the entire petition declared invalid on the ground that it is permeated with fraud.
This court, after a lengthy and thorough hearing, finds that petitioners’ proof falls far short of that which is required to sustain their allegations. Petitioners have shown to this court’s satisfaction that some of these signatures on the petition in question must be declared invalid. However, to grant the relief asked for, this court would be called upon to summarily invalidate genuine signatures, which number in the hundreds, over that which is required pursuant to the Election Law. There is no question in my mind that to do so would be unfair in that it would deprive the qualified signers the right to participate in the nomination of the candidates of their choice. They would *540then be made to lose the right because of the wrongdoing of others over whom they have no control. This would be punishing them for the wrongdoing of others, and punishing their candidates who have been equally innocent of any wrongdoing. This court cannot be a party to an action which is designed to cause injury to honest electors and honest candidates.
Accordingly, I find that respondents have many more than the required valid signatures required pursuant to the Election Law.
The petition to invalidate respondents’ petition is dismissed.